      Case 4:19-cv-00388-Y Document 1 Filed 05/09/19                Page 1 of 5 PageID 1


                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

 STANLEY SCOTT GRIMM,                              §
                                                   §
                 Plaintiff,                        §
                                                   §   Case No. 4:19-cv-388
                 v.                                §
                                                   §
 AETNA LIFE INSURANCE COMPANY,                     §
                                                   §
                 Defendant.                        §

                                    NOTICE OF REMOVAL

TO:      THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF TEXAS, FORT WORTH DIVISION

         Comes now Defendant, Aetna Life Insurance Company, by counsel, and respectfully

notifies this Court of the removal of the above-styled cause from the District Court of Tarrant

County, Texas to the United States District Court for the Northern District of Texas, Fort Worth

Division, pursuant to 28 U.S.C. §1331, §1367, §1441, and 29 U.S.C. §1132, and says as follows:

                                                 I.

         This action is being removed to federal court based upon the following alternative federal

jurisdictional bases: federal question jurisdiction under 28 U.S.C. §1331 and under the Employee

Retirement Income Security Act of 1974, 29 U.S.C. §1001 et seq. (hereafter “ERISA”); and

supplemental jurisdiction under 28 U.S.C. §1367.

                                                 II.

         On or about April 12, 2019, Plaintiff filed in the District Court of Tarrant County, Texas

the above-entitled civil action, bearing Case No. 352-307354-19 in the records and files of that

Court.
     Case 4:19-cv-00388-Y Document 1 Filed 05/09/19                 Page 2 of 5 PageID 2


                                               III.

       The aforesaid District Court of Tarrant County, Texas action is a suit of a wholly civil

nature of which the United States District Court for the Northern District of Texas, Fort Worth

Division, has original jurisdiction under 28 U.S.C. §1331, §1367, and 29 U.S.C. §1132, and is one

that may be removed by petitioner pursuant to 28 U.S.C. §1441.

                                               IV.

       This Court has federal question jurisdiction over the action because Plaintiff, as a

participant and/or alleged beneficiary under an employee welfare benefit plan, seeks recovery of

benefits and other relief under said employee welfare benefit plan. The plan is controlled by

ERISA:

              a.      At all times relevant hereto, Bank of America Corporation
                      established and/or maintained an employee welfare benefit
                      plan, and Plaintiff alleges that he was covered under said
                      employee welfare benefit plan, and, as such, was a
                      participant and/or beneficiary under said employee welfare
                      benefit plan;

              b.      The plan is one established or maintained by an employer as
                      defined by ERISA, 29 U.S.C. §1002(5). That section defines
                      an employer as “any person acting directly as an employer,
                      or indirectly in the interest of an employer, in relation to an
                      employee benefit plan . . . .”;

              c.      The plan was established and is maintained for the purpose
                      of providing, among other things, disability insurance
                      benefits for participants in the plan;

              d.      The plan was and is therefore an employee welfare benefit
                      plan within the meaning of 29 U.S.C. §1002(1);

              e.      Plaintiff’s claim is one for recovery of benefits and other
                      relief under said employee welfare benefit plan; and

              f.      Pursuant to 29 U.S.C. §1132(e), the district courts of the
                      United States have original jurisdiction over actions brought
                      by participants and beneficiaries to recover benefits or other
                      relief under employee welfare benefit plans.


                                                2
      Case 4:19-cv-00388-Y Document 1 Filed 05/09/19                 Page 3 of 5 PageID 3




                                                 V.

       In addition and alternatively, this Court has federal question jurisdiction under ERISA of

this matter and, to the extent this Court should determine that any of Plaintiff’s claims are not

preempted by ERISA, this Court would have supplemental jurisdiction over such claims because

such claims are so related to claims in the action within the Court’s original jurisdiction that they

form part of the same case or controversy under Article III of the United States Constitution.

                                                VI.

       This action is therefore one of which the United States District Court for the Northern

District of Texas, Fort Worth Division, has original federal question jurisdiction under 28 U.S.C.

§§1331 and 1441(b), as well as supplemental jurisdiction under 28 U.S.C. §1367, and this action

may be removed to this Court by petitioner pursuant to 28 U.S.C. §§1441. Tarrant County is within

the venue of the United States District Court for the Northern District of Texas, Fort Worth

Division.

                                                VII.

       This petition is being filed pursuant to 28 U.S.C. §1446 within thirty (30) days of service

of the initial pleading in which a removable claim is asserted, and is removable in that:

               a.      The time for filing this petition under 28 U.S.C. §1446 has
                       not expired;

               b.      Plaintiff artfully crafted her pleading based wholly upon
                       state law causes of action, claims and/or theories of
                       recovery; and

               c.      In the companion cases of Metropolitan Life Insurance
                       Company v. Taylor, 481 U.S. 58 (1987), and Pilot Life
                       Insurance Co. v. Dedeaux, 481 U.S. 41 (1987), the United
                       States Supreme Court established that state law claims such
                       as those asserted by Plaintiff herein are preempted by
                       ERISA, in that ERISA, 29 U.S.C. §1132, provides Plaintiff’s


                                                 3
     Case 4:19-cv-00388-Y Document 1 Filed 05/09/19                  Page 4 of 5 PageID 4


                      exclusive cause of action and displaces entirely any state
                      cause of action, thus rendering Plaintiff’s case, however
                      pleaded, exclusively a federal question case removable to
                      this Court;

               d.     To the extent any of Plaintiff’s claims are governed by state
                      law, this Court has supplemental jurisdiction over such
                      claims.


                                              VIII.

       Therefore, Defendant files this Notice of Removal of this action from the District Court of

Tarrant County, Texas, in which it is now pending, to the United States District Court for the

Northern District of Texas, Fort Worth Division. There are attached to this notice, marked Exhibit

“A” and incorporated by reference, true and correct copies of all process, pleadings, and orders

served upon Defendant in this action, along with a Docket Sheet and Index. Filed

contemporaneously herewith is a Certificate of Interested Persons.

                                               IX.

       Also attached to this notice, marked as Exhibit “B” and incorporated by reference, is a true

and correct copy of the Notice of Filing Notice of Removal that will be filed (without exhibits)

with the District Court of Tarrant County, Texas.

       WHEREFORE, Defendant notifies this Court of the removal of this action from the District

Court of Tarrant County, Texas to the United States District Court for the Northern District of

Texas, Fort Worth Division.




                                                4
     Case 4:19-cv-00388-Y Document 1 Filed 05/09/19                Page 5 of 5 PageID 5




                                            Respectfully submitted,

                                            OGLETREE, DEAKINS, NASH,
                                            SMOAK & STEWART, P.C.

                                            By: s/ Cristin J. Mack      .
                                            Cristin J. Mack, MO Bar #61270
                                            7700 Bonhomme Avenue, Ste. 650
                                            St. Louis, Missouri 63105
                                            Ph.: (314) 802-3943
                                            Fax: (314) 802-3936
                                            cristin.mack@ogletree.com
                                            ATTORNEYS FOR DEFENDANT

                               CERTIFICATE OF SERVICE

       I hereby certify that on May 9, 2019 the was filed electronically and service of same will

be made on all counsel of record through the Court’s ECF system and via U.S. Mail, postage

prepaid to:

       Mark S. Humphreys
       Mark S. Humphreys, P.C.
       702 Dalworth Street
       Grand Prairie, Texas 75050
       Ph.: (972) 263-3722
       Fax: (972) 237-1690
       texaslaw94@yahoo.com

                                              s/ Cristin J. Mack




                                               5
